DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Delete “(Fig.2)” from Abstract

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1, 11 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a rail guide vehicle comprising a chassis travelling mechanism and a loading mechanism comprising a fixing plate, a power plate, an extension plate and a shifting fork, the fixing plate is fixed to the chassis travelling mechanism, the power plate and the extension plate are configured to be translated with respect to the fixing plate, and the shifting fork is coupled to the extension plate, and is configured to be translated in synchronization with the extension plate, and to be rotated with respect to the extension plate, wherein the power-taking device for the rail guide vehicle comprises a first conductive part, fixed to the fixing plate and electrically connected to a power supply; a second conductive part, fixed to the power plate; and a third conductive part, fixed to the extension plate and electrically connected to an actuating mechanism for the shifting fork, wherein when the first conductive part, the second conductive part and the third conductive part are in contact with each other, the power-taking device is turned on, and the actuating mechanism for the shifting fork obtains power from the power supply, so that the shifting fork is driven to be rotated.
CN 20555215, cited by Applicant, is considered to be the closest prior art of record.  The reference discloses a rail guide vehicle comprising a chassis travelling mechanism and a loading mechanism (2) comprising a fixing plate (11), a power plate (12), an extension plate (13) and a shifting fork (27), the fixing plate is fixed to the chassis travelling mechanism, the power plate and the extension plate are configured to be translated with respect to the fixing plate, and the shifting fork is coupled to the extension plate, and is configured to be translated in synchronization with the extension plate (Fig.1-6).
The reference does not further disclose the first conductive part, fixed to the fixing plate and electrically connected to a power supply; a second conductive part, fixed to the power plate; and a third conductive part, fixed to the extension plate and electrically connected to an actuating mechanism for the shifting fork, wherein when the first conductive part, the second conductive part and the third conductive part are in contact with each other, the power-taking device is turned on, and the actuating mechanism for the shifting fork obtains power from the power supply, so that the shifting fork is driven to be rotated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tai, Kimura, Robbin, Deandrea and Yamada further disclose elements of a rail guide vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652